Citation Nr: 1433216	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1974. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a VA Regional Office (RO).  

The appeal was remanded in March 2010, April 2012 and August 2013 for additional development of the record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran failed to prosecute his September 1982 claim of service connection for hepatitis; the Veteran's current claim of service connection for hepatitis was filed in August 2006.

2.  Hepatitis C was due to the Veteran's wilful misconduct, and was not incurred in the line of duty.  


CONCLUSIONS OF LAW

1.  The September 1982 claim of service connection for hepatitis was abandoned.  38 C FR § 3 158, 3 329, 3 655(f) (1983 & 2013).

2.  Hepatitis, including Hepatitis C, was not incurred in service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in an October 2006 letter to the Veteran.  He was informed of how to substantiate a claim for service connection, including all five elements of a service connection claim, including the way in which disability ratings and effective dates are assigned for all grants of service connection.  The letter also informed the Veteran of the types of evidence that he was responsible for obtaining and the evidence that VA would obtain on his behalf.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The RO attempted to obtain records identified by the Veteran as pertinent to his claim, including VA treatment records from 1974.  VA treatment records dated from 2006 were obtained, as were 1982 VAMC Knoxville records showing inpatient treatment for drug and alcohol abuse.  The Board remanded the matter in April 2012 specifically to have the RO make additional attempts to obtain the 1974 VA treatment records identified by the Veteran.  The RO's efforts to obtain VA treatment records prior to 1982 were unsuccessful and the Veteran was notified of this in a November 2012 letter.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.  The Veteran was provided with a risk factor questionnaire pertaining to hepatitis, which he filled out and returned to the RO in November 2006.  

The Veteran was afforded VA examinations in November 2006 and December 2012 to assess the nature and etiology of his hepatitis C.  The VA examinations were adequate, as the examiners conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law.  The November 2006 examiner provided an adequate opinion with rationale.  The December 2012 examiner was only asked to provide a current diagnosis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, there has been substantial compliance with all of the remand directives.  The RO has obtained the Veteran's records associated with his claim for benefits from the Social Security Administration.  All attempts to obtain the Veteran's VA treatment records from 1974 through the present time are documented, and the Veteran has been afforded adequate VA examinations necessary to fairly decide the claim.  As such, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection - Hepatitis

The Veteran asserts that he now has hepatitis C as a result of incurring hepatitis B during service in 1973.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of chronic hepatitis C.  Hepatitis C was diagnosed in 2006 based on laboratory testing performed at a VA Medical Center.  In addition to a current disability of hepatitis C, the Veteran was diagnosed with hepatitis during service.  The Veteran maintains that it was hepatitis "B."  

The Veteran's service treatment records (STRs) show a normal assessment in January of 1973 at enlistment with mention of a tattoo.  Later in 1973, the Veteran was diagnosed with viral hepatitis due to improper use of drugs with a history of heroin use.  A November 1973 note indicates that the Veteran admits to use of heroin daily (via IV and snort).  Multiple needle tracks (fresh and old) were observed on the Veteran's right and left arms.  A December 1973 clinical record indicates that the Veteran had clinically apparent hepatitis for three to five days; and, that it is associated with needle use.  Another December 1973 clinical record notes that the Veteran admitted to needle use.  The Veteran's February 1974 discharge examination noted a diagnosis of viral hepatitis, NOS, and "improper use of drugs, heroin by history."  The Veteran was counseled for drug use on a number of occasions, but continued to use heroin, with no desire for rehabilitation and no change in his drug habits.  For example, a rehabilitation program that began in November 1973 and ended in February 1974 indicates that during the Veteran's rehabilitation period, the Veteran went back to the use of heroin and other drugs, which caused him to have eight positive urinalysis results.  

In conjunction with the Veteran's August 2006 claim, the Veteran reported that he had hepatitis B in service, and that he was told that the in-service hepatitis B subsequently progressed to hepatitis C.  

The Veteran's personnel file shows that he was administratively separated from active service due to unfitness as a result of an abuse of drugs.  He was initially given a general discharge, but the character of his discharge was subsequently changed to honorable.  Thus, the Veteran's DD Form 214 shows an honorable discharge in 1974, albeit with unfitness due to drug abuse.  

Contrary to what was reported during service, the Veteran submitted a Hepatitis Risk Factor Questionnaire in November 2006 on which he denied intravenous drugs, intranasal cocaine, high risk sexual activity, and hemodialysis.  He denied sharing toothbrushes and razors.  He denied unsterile acupuncture, blood transfusion before 1992, an organ transplant, and accidental exposure to blood as a healthcare worker.  The Veteran indicated on the form that he was tattooed in 1990.  He did not report that he was tattooed prior to that time, as is shown in the STRs.

Further, a VA examination report from November 2006 notes that the Veteran was very adamant about IV drug use, stating, "I snorted but never used it IV while in the service."  This statement is in complete contrast to the STRs which clearly show that the Veteran admitted to daily snorting and IV drug use.  

The November 2006 examiner concluded, upon a review of the claims file, that the Veteran had a diagnosis of stable hepatitis C that was not disabling.  The examiner opined that the Veteran's hepatitis C was as likely as not caused by previous illegal substance abuse.  

Similarly, a VA examiner in December 2012 found that the only risk factor for the Veteran's hepatitis C was intravenous drug use or intranasal cocaine use.  

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct.  Further, an injury or disease incurred during active military, naval, or air service is not considered to have been incurred in line of duty if such injury or disease was the result of the abuse of alcohol or drugs.  "Drug abuse"  means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (c)(3) & (d) (2013).  

Service connection for hepatitis C is denied because this condition resulted from the abuse of drugs.  Service connection for hepatitis C is denied because it was not incurred in the line of duty; and, it was incurred as a result of the Veteran's own willful misconduct. 

Even assuming, arguendo, that the Veteran's in-service hepatitis B cannot be satisfactorily disassociated from the current hepatitis C, the fact remains that the Veteran's hepatitis was not incurred in the line of duty because it was due to drug abuse.  There is no medical opinion to the contrary.  

Although the Veteran is competent to deny intravenous drug use, which he does on a November 2006 risk factor questionnaire, as well as during a November 2006 VA examination, his statements in this regard are not credible.  The Veteran repeatedly admitted to IV heroin use during service, and after service, and this is corroborated by objective findings in service of needles tracks on both arms as noted in the STRs.  It was not until after the Veteran filed his most recent claim for service connection that he began to deny intravenous drug abuse.  Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, as is the case here, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In this case, the Veteran's statements denying in-service intravenous drug use are inconsistent with the other, highly probative evidence of record contemporaneous with service.  Thus the Veteran's current statements are not credible.

As the STRs clearly document, there is no doubt that the Veteran abused drugs during service and that he used heroin intravenously during that time period.  Moreover, the competent evidence of record attributes the hepatitis C to that drug use.  There is no competent evidence to the contrary.  

The Veteran argues that his claim should be considered under pre-1990 regulations since he had a claim pending in 1982.  However, that claim was abandoned because the Veteran failed to report to a VA examination, did not provide good cause for his failure to report, and further failed to prosecute his claim.  When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  Moreover, should the right to benefits be finally established, compensation based on such evidence shall commence no earlier than the date of filing the new claim.  

Moreover, compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse. 

Moreover, § 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) (2013). 

Furthermore, VA's General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 2-98.

The current claim was filed after October 31, 1990 and thus its adjudication is clearly governed by 38 CFR §3.301.  As the Veteran's in-service drug usage is considered willful misconduct, it cannot be found to be in the line of duty and direct service connection cannot be granted.  

The Veteran also argues that service connection is warranted because his hepatitis C should be considered an organic disease; and, according to 38 C.F.R. § 3.301(c)(3), organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  However, as stated in section (d) of 38 C.F.R. § 3.301, this does not apply when the disability is a result of abuse of drugs, as with this case.  Furthermore, it is not shown that the Veteran's drug abuse resulted from a service-connected disability.  As such, the hepatitis C that resulted from illegal drug abuse, is not service-connectable because it was not incurred in the line of duty and is due to the Veteran's own wilful misconduct.  

Significantly, the RO correctly treated the Veteran's claim of service connection for hepatitis as a new claim, and not a claim to reopen because the Veteran's 1982 claim had been abandoned.  See 38 C.F.R. § 3.158, 3.329, 3.655(f) (1983).  As explained in the August 2013 Board Remand, the RO determined that the Veteran failed to prosecute his claim.  His address was unknown, and there was insufficient evidence for rating purposes.  In a November 2011 supplemental statement of the case, the RO confirmed that the Veteran's previous claim of service connection in September 1982 was abandoned. 

The claims filed prior to 1990 ended when the Veteran abandoned the claims.  On several occasions, the Veteran cancelled examinations that were scheduled for him.  Most recently, he filed a claim in June 1983.  When he was contacted shortly thereafter at the address provided by the Veteran on his claim, the correspondence was returned as undeliverable with a notation that the forwarding order had expired.  The current claim is clearly filed after 1990 and is subject to the current regulation.  

As the claim could not previously be adjudicated on the merits as it was abandoned, new and material evidence is not required to reopen the claim.  In this regard, the electronic record reflects that additional service personnel records were received in 2013 and service treatment records (STRs) were received at the RO in February 2014.  According to 38 C.F.R. § 3.156(c) if at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

First, the additional STRs are essentially duplicate copies of those obtained in 1974.  Moreover, they are not relevant (have no bearing on the claim) because they provide exactly the same information that was found in the STRs received in 1974 (the Veteran was hospitalized in December 1973 with a diagnosis of hepatitis) and they provide no additional evidence not already of record when the claim was abandoned in 1982.  

Secondly, and most importantly, the earlier claims were abandoned such that there was no decision on the claim.  As there was no decision on the claim after abandonment, 38 C.F.R. § 3.156(c) is not applicable to the current claim.  

For these reasons, the preponderance of the evidence is against the claim and service connection for hepatitis is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for hepatitis is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


